Motion Granted; Abatement Order filed October 27, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00592-CV
                                   ____________

                        MARY SIEGFRIED, Appellant

                                        V.

    FRED RAHDER AND SHAILI LLC D/B/A FRIENDS PUB, Appellees


                      On Appeal from County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. CV-0086562

                            ABATEMENT ORDER

      On October 23, 2020, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal and requested that the appeal be
abated pursuant to Rule 42.1(a)(2)(C) of the Texas Rules of Appellate Procedure.
The motion is granted. Accordingly, we issue the following order.

      The appeal is abated to permit proceedings in the trial court to effectuate the
agreement. See Tex. R. App. P. 42.1(a)(2)(C). The appeal is abated, treated as a
closed case, and removed from this court’s active docket. The appeal will be
reinstated on this court’s active docket at that time, or when the parties file a
motion to dismiss the appeal or other dispositive motion. The court will also
consider an appropriate motion to reinstate the appeal filed by any party, or the
court may reinstate the appeal on its own motion.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Bourliot.